OFFICE                OF   THE      ATTORNEY               GENERAL                OF     TEXAS
                                                                     AUSTIN




           Honorable Henry C. Kyle
           County Attorney
           Rays county
           San Harcos, Texas
           Dear Sir:                                     Opinion Ho. O-7172           /J
                                                         Ret Does the Board of Trust&e;\of
                                                              the 3a.nWsrcos Independs+
                                                              School District bave.authoRity
                                                              to deslgmte that tmwes     'mm
                                                              for certain plec&.Qn the
                                                              School Bw           lo... ".,~,
                                                                      _I I
                                                                          ,’         ,,.-          1                          \              :,
                                                                                            ‘x,     \
                                                                                                                                  ‘\,   //
                         We have for e~t&lon ioubrrequest for"en
           opinion on the ebove pr$ject, Yqw'leW'r    reads in part
           aa follovsr        /' /.,<         ,/
                            ,A               /'
                                                of the sellMrcos
                                                 saed a resolution




                                'de San Harcos Independent School
                                  a rurnl Ngh school district estab-
                                           vith Chapter 19A, Rksed
                      CiviYStatutes of 1925, created by annexing on6 OF
                      more common school districts to au independent
                      school district.
                                                 .   .   .

                                 'l&y the Board of Trustees of the San
                      Marcos Independent School District, n rural high
                      school district, designate that Trusteea run for
                      certain designated  places end declnre that the
                      pemons receivlug the highest number of votes for the
“0 6o YYYw,c lno l4    IS TO q I CON,T R ” LD   *.A DL,AIna B NnL   c .PII(IO
                                                                            UNLESS
                                                                              H      AP P R OVLD   B” TIM   & TTOONL”   CmdTI*L   o m ,IR.l
                                                                                                                                          AS.IUANI
Iion.Henry C. Kyle - Page 2

     respective places be entitled to serve 88 Trustees
     rather than the three (2).or four (!,I,
                                           candidatea
     receiving the la,rgestnumber of votes, irrespective
     of such places, be entitled to serve as TNstees?*
               Article 2922 (e),,Vemon's Annotated Clrll
Statutes provides for method of oontrol of Rural High School
District.   Pertinent provisions of the article are as follows:
               "The control and managemen; of the
     school* of a rwal high school district, esteb-
     liehed under the p~o~Lslona of this Act, shell
     be vested in a board of seven trmatees, elected
     by the quallfled voters of the aald district nt
     large, who shall be elected end serve in accord-
     ance YLth the provisions of Oeneral 7%~ relative
     to c-on   school districts, except as may ba
     othemrlse provided herein; . . . Pour of said
     trustees shall be elected each odd number of
     years and three on each even number of years on
     the first SatuFdey in April. The trustees of the
     first board shall drav for terms."
               Article 2922 (b), Vernon's Annotated Statutes
sets up a classification for rwal Ngh school districta. We
quote the artiale below:
                "Rural high eohool districts aa provided
     for in the preceding article shall be classed as
     common school dlstrlcta, end all other districts,
     whether C~LUWIIor independent, composing  such rural
     high school district shall be referred to in this
     Act as elementary school districts! provided that all
     independent school districts enlarged by the annarat~on
     thereto of one or more common school districts as pro-
     vlded for in Article 2922a shall retain its scatus and
     name as an independent school district, and shall
     COnthUe  to operate  as nn independent school dis&pict
     under the provisions of the existing lavs and the lays
     hereafter enacted govern3g other independent school
     districts, except Rs othervise provided for nemi;l."
     ‘(Underscoringours).
               We believe the eneral lnv governing     the election
of trustees for independent schoo
                              %cts           is  found   in Article
  Bon. Hary   C. Kyle - Page 3

  2777, Vernon's Annotated Statutes, and that the provisiona
  of this article should be applied to the method of election
  of trustees in Rural High School Districts despite the pro-
  risiona of Articles 2922(e) and 2745. Article 2745 contem-
  plates the election of three trustees for a common school
  distriot. In the oam et hand ve have the eleotion of a board
  of seven trusteer In question. Article 2922(b) states that
  the dlatrlct uhen enlarged by the annexation thereto of one
  or more common school districts shall retein its status es
  an independent school dlstrlct and "continue to operate as an
  independent school district under the provisions of existing
  levs and the lava hereafter enacted governing other indepen-
  dent school distrlctr, except es othervise provided for
  herein.*
                 Article 2777 provldasl
                "The seven oandidatee receiving the largest
      number of votee at the first electIon, and the three
      or four candidates receiving the largest number 09 votes
      et all subeequent elections. shall be entitled to serye
      es trustees hereunder.   T\)oeeelected et the first
      election shall determlne by lot the term for vhich
      they are to serve, The four members dravlng numbers
      one, tvo, three and fowshall serve for one year, end
      the three members drawing the numbers five, six and
      seven shall serve tvo gears, or until the second of
      April thereeftir, end until their succeaaors ore
      eleated and qualified) and regulerlg thereafter on the
      flrst,Saturday In April of each year, four trustees and
      three trustees, alternately, shall be eleoted for a
      term of two yearn. to succeed the trustees whose term
      shall at that tlti expire. The members of the board
      remaining after a vacancy shall fill the same for the
      unexpired term." (Underscoring ours).
.r1
                 We have found no statute that would authorize the
  Bosrd of Trustees of a rural high sohool to designate the pieces
  for which an individual candidate must run, end in the absence
  of such, it is our opinion that the three or four candidates
Hon. Henry C. Kyle - Pnge 4



receiving the largest number of votes should be declared
elected In accordance vlth the provisions of Article 2777.
               Trusting the above satisfactorily ansvers your
question, ve sre
                                   Yours very   truly

                              ATTORHX   OlZlfERAL
                                                OF TEXAS


                                        Z. 2-t.
                                              Dedeurin
                                             Assistant